 
Exhibit 10.4


MEDIANET GROUP TECHNOLOGIES, INC.
 
Restricted Stock Award Agreement for Executive Officers
 
Four Million Four Hundred Thousand Shares of Restricted Stock
 
THIS AGREEMENT (this “Agreement”) dated as of September 30, 2010, between
MEDIANET GROUP TECHNOLOGIES, INC., a Nevada corporation (the “Company”) and
Andreas Kusche (“Participant”) is made pursuant and subject to the provisions of
the Company’s 2010 Omnibus Equity Compensation Plan (the “Plan”), a copy of
which has been made available to Participant.  All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.
 
1.            Award of Stock.  Pursuant to the Plan, the Company, on September
30, 2010 (the “Date of Grant”) granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an Award of five million shares of Restricted Stock.
 
2.            Restrictions.  The shares of Restricted Stock are nontransferable
and are subject to forfeiture until vested.
 
3.            Vesting.  Subject to paragraphs 4 through 7 below, Participant’s
interest in the shares of Restricted Stock shall become transferable and
nonforfeitable (“Vested”) as follows:


 (a)           One million (1,000,000) of the shares of Restricted Stock shall
become vested on September 30, 2010;


 (b)           Five hundred thousand (500,000) of the shares of Restricted Stock
will vest at the end of each of the eight calendar quarters immediately
following September 30, 2010.


4.            Death or Disability.  In the event of Participant’s death or
Disability (as defined in the Plan) while employed by the Company and prior to
the forfeiture of the shares of Restricted Stock under paragraph 7, all shares
of Restricted Stock that are not then Vested shall become Vested as of the date
of Participant’s termination from the employ of the Company on account of death
or Disability.
 
5.            Termination Without Cause and Resignation for Good Reason.  In the
event Participant is terminated from the employ of the Company without Cause
(“Termination Without Cause) or resigns from the employ of the Company for Good
Reason (“Resignation for Good Reason”), all shares of Restricted Stock that are
not then Vested shall become Vested as of the date of Participant’s termination
from the employ of the Company on account of Termination Without Cause or
Resignation for Good Reason, as applicable.  For purposes of this Agreement, the
term “Cause” shall mean (i) an action or omission of the Participant which
constitutes a willful and material breach of, or failure or refusal (other than
by reason of his disability) to perform his duties under, an employment or other
agreement which is not cured within fifteen (15) days after receipt by the
Participant of written notice of same, (ii) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with Participant’s
services under an employment or any other agreement, (iii) conviction of a
felony or any other crime which involves dishonesty or a breach of trust, or
(iv) gross negligence in connection with the performance of the Participant’s
duties under an employment or other agreement, which is not cured within fifteen
(15) days after written receipt by the Participant of written notice of
same.  For purposes of this Agreement, the term “Good Reason” shall mean (i) the
assignment to the Participant of any duties or responsibilities inconsistent in
any respect with the Participant’s position or a similar position in the Company
or one of its subsidiaries, as contemplated by an employment or other agreement,
or any other action by the Company which results in a substantial and compelling
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company within fifteen (15) days  after
receipt of notice thereof given by the Participant; (ii) any failure by
the  Company to comply with any of the provisions regarding compensation or
benefit programs under an employment or other agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant; (iii) the Company’s requiring the Participant to be based at any
office or location outside of the area for which Participant was originally
hired to work except for travel reasonably required in the performance of the
Participant’s responsibilities.  For purposes of this Section 5, any good faith
determination of “Good Reason” made by the Board of Directors of the Company
shall be conclusive.
 
 
1

--------------------------------------------------------------------------------

 
 
6.            Change in Control.  Notwithstanding any other provision of this
Agreement, all shares of Restricted Stock not previously forfeited shall become
Vested upon a Change in Control (as such term is defined in Section 13.2 of the
Plan).
 
7.            Forfeiture.  Upon the Participant’s termination of employment with
the Company (and all affiliates) for any reason (other than on account of the
Participant’s death or becoming Permanently and Totally Disabled or the
Participant’s Termination Without Cause or Resignation for Good Reason.), all
non-Vested shares of Restricted Stock granted under this Agreement shall be
forfeited as of the date of termination and the escrow shall be terminated.
 
8.            Escrow for Restricted Shares.
 
    Until the Restricted Stock is Vested, the underlying shares shall be held by
the Company in escrow.  Upon becoming vested, a share certificate for the newly
vested shares shall be delivered to the Participant as soon as administratively
feasible after the date of vesting.
 
    Subject to the requirements of Paragraph 9, the Participant shall have all
the rights of a shareholder with respect to the shares held in escrow, including
the right to vote the shares and to receive all dividends and other
distributions paid with respect to the shares.
 
    Any shares held in escrow under this Agreement shall be held, and a
certificate shall be issued, in the name of the Participant.  The Participant
does hereby irrevocably constitute and appoint the Company’s Chief Financial
Officer and Controller as Participant’s attorney to transfer any forfeited
shares on the books of the Company with full power of substitution in the
premises.  The Chief Financial Officer and/or the Controller shall use the
authority granted in this paragraph 8 to cancel any shares of Restricted Stock
that are forfeited.
 
9.            Share Distributions and Dividends.  If a dividend or other
distribution declared with respect to Company shares is payable in shares, any
shares distributed with respect to the shares of Restricted Stock held in escrow
hereunder also shall be held in escrow subject to the same terms and
restrictions applicable to the escrowed shares to which such distribution
relates.  If the Shares held in escrow shall be changed into or exchangeable for
a different number or kind of stock or other securities of the Company or other
corporation (whether through reorganization, reclassification, recapitalization,
stock split-up, merger or otherwise), such substituted stock or other securities
shall be held in escrow subject to the same terms and restrictions as were
applicable to the replaced shares of Restricted Stock.
 
10.          Confidentiality and Non-Competition.  Notwithstanding any other
provision of this Agreement, any Restricted Stock granted pursuant to this
Agreement or the proceeds from the sale of any shares of Vested Restricted Stock
shall be forfeited by you if you engage in any conduct that violates any
non-competition, confidentiality or non-solicitation provisions (a) under your
employment or other agreement with the Company (or any of its affiliates or
subsidiaries) or (b) that are otherwise applicable to your employment with the
Company (or any of its affiliates or subsidiaries).  You acknowledge that this
grant constitutes good, valuable and sufficient consideration for your
performance of those provisions.
 
11.          Fractional Shares.  A fractional share shall not be issued
hereunder, and when any provision hereof may cause a fractional share to be
issued, any such fractional share shall be disregarded.
 
 
2

--------------------------------------------------------------------------------

 
 
12.           Financial Restatements Due to Intentional Misconduct or Gross
Negligence
 
 (a)           In the event that the Board of Directors determines (the “Board
Determination”) that the Participant’s intentional misconduct or gross
negligence directly or indirectly caused or contributed to a restatement of the
Company’s consolidated financial statements due to the material non-compliance
of the Company with any financial reporting requirement under the U.S. federal
securities laws, whether such restatement is required by law or the Board of
Directors determines, in its discretion, such restatement is necessary or
desirable to serve the best interests of the Company, then any shares of
Restricted Stock that are not yet Vested that were granted during the three
month period prior to or the nine month period following the first public
issuance or filing with the Securities Exchange Commission (whichever occurs
first) of the incorrect financial statements shall be immediately and
irrevocably forfeited without any payment therefor. In addition, for any shares
of Restricted Stock that became vested during the nine month period following
the first public issuance or filing with the Securities Exchange Commission
(whichever occurs first) of the incorrect financial statements (“Covered Vested
Shares”):
 
(i)           to the extent that such Covered Vested Shares have not been sold
or otherwise transferred by the Participant at the time the Company demand is
made, such Covered Vested Shares shall be immediately and irrevocably forfeited
without any payment therefor;
 
(ii)          to the extent that such Covered Vested Shares have been sold, the
Participant shall be required to repay or otherwise reimburse the Company, upon
demand, an amount in cash or Common Stock equal to the aggregate proceeds
received from such sale of such Covered Vested Shares; and
 
(iii)         to the extent that such Covered Vested Shares have been
transferred otherwise than for value (ex. a transfer by gift, a transfer upon
death), the Participant shall be required to repay or otherwise reimburse the
Company, upon demand, an amount in cash or Common Stock equal to the greatest of
(a) the Fair Market Value (as defined in the Plan) of such Covered Vested Shares
on the date the Covered Vested Shares became vested, (b) the Fair Market Value
of such Covered Vested Shares on the date the Covered Vested Shares were
transferred and (c) the Fair Market Value of such Covered Vested Shares on the
date of the Board Determination.
 
 (b)           This section does not constitute the Company’s exclusive remedy
for the Participant’s commission of intentional misconduct or gross
negligence.  The Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Restricted
Stock to the Participant. By receiving the grant of Restricted Stock hereunder,
the Participant agrees that the Company may deduct from any amounts it owes the
Participant from time to time (such as wages or other compensation, deferred
compensation credits, vacation pay, any severance or other payments owed
following a Termination of Employment, as well as any other amounts owed to the
Participant by the Company) to the extent of any amounts the Participant owes
the Company under this section. The provisions of this section and any amounts
repayable by the Optionee hereunder are intended to be in addition to any rights
to repayment the Company may have under Section 304 of the Sarbanes-Oxley Act of
2002 and other applicable law.
 
13.           No Right to Continued Employment.  Neither the Plan nor this
Agreement shall confer upon you any right to continue in the employ of (or any
other relationship with) the Company or any subsidiary, affiliate, or parent
thereof, or limit in any respect the right of the Company or any subsidiary,
affiliate, or parent thereof to terminate your employment or other relationship
with the Company or any subsidiary, affiliate, or parent thereof, as the case
may be, at any time.
 
14.           Adjustments.  In the event that, after the date hereof, the
outstanding shares of the Company's common stock shall be increased or decreased
or changed into or exchanged for a different number or kind of shares of stock
or other securities of the Company or of another corporation through
reorganization, merger or consolidation, recapitalization, reclassification,
stock split, split-up, combination or exchange of shares or declaration of any
dividends payable in common stock, the Committee shall appropriately adjust the
number of shares of Restricted Stock (to the nearest possible full share), and
such adjustment shall be effective and binding for all purposes of this
Agreement and the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
15.           Governing Law.  Except as otherwise required by applicable law,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, but without regard to the principle of conflict of laws
thereof.  If any one or more provisions of this Agreement shall be found to be
illegal or unenforceable in any respect, the validity and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.
 
16.           Plan Documents.  This Agreement is qualified in its entirety by
reference to the provisions of the Plan, as amended from time to time, which are
hereby incorporated herein by reference.  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Plan.  However, notwithstanding
the above, no Plan amendment may deprive you of any Restricted Stock theretofore
granted under the Plan without your consent, and no Plan amendment requiring
shareholder approval (if any) may be made without such shareholder
approval.  The interpretation and construction by the Committee of the Plan,
this Agreement, the Restricted Stock granted hereunder, and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the Plan, shall be final and binding upon you.  Until the Restricted Stock shall
expire, terminate, or Vest in full, the Company shall, upon written request
therefor, send a copy of the Plan, in its then-current form, to you or any other
person or entity then entitled to the Restricted Stock.
 
17.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Participant.
 
18.           Section 83(b) Election.  The Participant may make a Section 83(b)
election to treat the shares of Restricted Stock granted to him under Paragraph
1 as taxable income at the time of transfer under this Agreement.
 
19.           Tax Withholding.  Participant shall make arrangements,
satisfactory to the Company, for the satisfaction of income and employment tax
withholding requirements related to the Restricted Stock.  In accordance with
such procedures as may be established by the Committee, Participant may
surrender shares of common stock, including shares of Vested Restricted Stock,
in satisfaction of the tax withholding requirement; provided, however, that the
number of shares to be surrendered or withheld shall be determined using the
minimum rate at which income and employment taxes must be withheld and the Fair
Market Value of common stock as of the date of withholding.
 
20.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and deemed to have been received on the
date of delivery if delivered by hand or overnight express, or three days after
the date of posting if mailed by registered or certified mail, postage prepaid,
addressed to the Company, c/o General Counsel, at 5200 Town Center Circle, Suite
601, Boca Raton, Florida 33486, and to Participant at Participant’s address as
set forth on the signature page hereto (or such other address to which the
Company or you hereby notify the other party hereto to send such notices and
communications).  Such notices and other communications shall not be considered
delivered until actually received or deemed received pursuant to this Section
20.
 
21.           Further Assurances.  The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
 
22.           Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Participant and supersedes any prior agreements and
understandings, oral or written, between the Company and you concerning the
subject matter of this Agreement.
 
23.           Construction.  The section headings contained in this Agreement
are for reference only and shall have no effect on the interpretation of any of
the provisions of this Agreement.
 
24.           Amendment.  This Agreement may (except as provided in the Plan)
only be amended, altered or modified by a written instrument signed by the
parties hereto, or their respective successors, and it may not be terminated
(except as provided herein or in the Plan).
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
MEDIANET GROUP TECHNOLOGIES, INC.
     
By:
       
EMPLOYEE
     
      
 
Andreas Kusche
  Address:   

 
 
5

--------------------------------------------------------------------------------

 
 